         Case 2:20-cv-00127-WB Document 68 Filed 08/26/21 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 PRIYA E. MAMMEN, M.D., M.P.H.,                              CIVIL ACTION
               Plaintiff,

                v.

 THOMAS JEFFERSON UNIVERSITY,                                 NO. 20-0127
 JEFFERSON UNIVERSITY
 PHYSICIANS, THOMAS JEFFERSON
 UNIVERSITY HOSPITAL AND SIDNEY
 KIMMEL MEDICAL COLLEGE,
                Defendants.

                                            OPINION

        In this employment discrimination dispute, Plaintiff Priya E. Mammen, M.D., M.P.H.,

moves to compel Defendants Thomas Jefferson University, Jefferson University Physicians,

Thomas Jefferson University Hospital, and Sidney Kimmel Medical College (collectively,

“Defendants”) to produce all documents relating to complaints and investigations of sex

discrimination within Defendants’ Department of Emergency Medicine. Mammen also moves

for the reasonable expenses and attorneys’ fees she incurred in filing this motion.

   I.      BACKGROUND

        Mammen is an emergency room physician who focuses her work on matters of public

health. For years, she worked as a teaching physician within Defendants’ Department of

Emergency Medicine (the “Department”). During her tenure, Mammen complained repeatedly

to Department leadership—specifically, Dr. Ted Christopher, the Department’s Chair; Dr.

Bernard Lopez, the Department’s Associate Provost of Diversity & Inclusion; and Dr. Karen

Novielli, the Department’s Vice Provost—of gender-related issues on behalf of herself and other

female emergency medicine physicians. The record suggests that she performed her work

admirably; nevertheless, in 2018, the Department decided not to renew her contract. Department
         Case 2:20-cv-00127-WB Document 68 Filed 08/26/21 Page 2 of 11




leadership’s reason for this decision: Mammen was “not happy.” In 2020, she filed this

discrimination action.

       Shortly thereafter, Mammen served Defendants with written discovery requests. Through

Document Request Nos. 17 and 18, Plaintiff sought any documents relating to complaints of sex

discrimination (formal or informal) made by any current or former employee of Defendants from

August 1, 2012 though the present time and any documents relating to any investigation resulting

from such complaints. In response, Defendants asserted that they were “not aware of any

relevant and discoverable documents reflecting charges or complaints of gender discrimination

in the Department of Emergency Medicine from 2015 to the present” but reserved their right to

supplement their responses. They did not supplement their responses during the discovery

period and have not done so since.

       Mammen now alleges that, in the last several weeks, she has learned from former

colleagues that during the discovery period—and perhaps even before she filed her Complaint—

Defendants were in receipt of multiple complaints of sex discrimination toward female

physicians in the Department. She offers a June 16, 2020 email from Dr. Aditi Joshi to Novielli,

Christopher, and Lopez titled “EM and gender equity failure.” It reads:

       Hello all,

       I want to first say how frustrating it is that I have yet again, to write an email
       outlining the microaggressions and bias that is running rampant in our department.
       This is the last thing I want to keep having to do however it seems we are sliding
       back to a year ago.

       Today’s faculty meeting had a number of them. Liz’s research summary was
       ignored. Jen’s contributions to operations were credited to someone/everyone else.
       However I will not speak for them but the way they are treated is similar to what I
       will outline. I am going to speak about my experience.

       I have been clear over and over about the biases that allow men to take credit for
       women’s work. I have also told you clearly how it has been affecting me negatively

                                               2
     Case 2:20-cv-00127-WB Document 68 Filed 08/26/21 Page 3 of 11




professionally. I was ensured and told within this forum that I was heard and
listened to and steps were being taken.

Imagine my surprise when today’s credit by our EM chairman to all things
telehealth, telehealth due to COVID was yet again given all to Judd. There was no
mention of me at all. There are a few large concerns here:

1. Women being made invisible: I have spoken before and there is research
   pointing out that mid-career academic women are relegated to only workers
   while the males around them get credit for their work, get notoriety, while the
   women do the work and get an occasional pat on the head. I was shocked today
   when it happened again.

2. I have brought this up before. I was told again and again that this department
   has decided that gender equity is something you are striving for. That the way
   I have been treated is unacceptable. However, it is clear that if I do not
   constantly say something, this department does nothing. As evidenced today,
   it is clear that unless I constantly remind about it, we slide back to giving men
   all the power in the department and let women be invisible. Which brings me
   to my third point.

3. This should not be on me to remind you. You have said you want a better,
   more equitable department. What are you doing to ensure this? When this
   happened today where were the other leaders who could have stepped in to
   remind you? Where was Judd, Dimitri, Fred? It is clear they are not invested
   and will not step up to help us forcing the women to advocate for ourselves to
   absolute futility.

4. I will be punished: As a female and person of color, we are often told we are
   whining, we are making stuff up. That today was a ‘throwaway comment’ and
   that Dr. Joshi ‘complains too much’. Today’s ‘throwaway comment’ was in a
   public forum of our faculty meeting. That ‘throwaway comment’ will go in our
   faculty minutes. That ‘throwaway comment’ will be repeated, likely at the large
   leaders meeting, ensuring that men will continue to move forward while women
   will be left behind without advocates. I also fully expect you all to ignore me
   eventually for ‘speaking up too much’. That I should be happy with what I get
   and never want to equitable respect and promotion. However, if I don’t, it
   seems no one will. I have stated before I expect retaliation that will force me
   to leave Jefferson.

5.     People are noticing. I received six different reachouts from outrage to apathy
      on the way the men of our department are failing us. As I outlined in a previous
      email, a number of junior faculty women stated ‘if you and Jen cannot succeed
      here, no woman can’. Read that again. It is telling. And we are failing to get
      any headway and respect.
...

                                           3
            Case 2:20-cv-00127-WB Document 68 Filed 08/26/21 Page 4 of 11




          I am well aware we are all learning and today may have been a misstep. However,
          we had not one other person who was there to ensure this bias was noted. Not one
          male leader stepped up to do that to correct that misstep so we all get better. Not
          one. This department has not changed a bit.

Joshi’s “observations of disparities” prompted the Department to interview “over twenty” of its

faculty and staff, with some faculty opining “that gender appeared to play a role in how decisions

were made in the Department.”

          The email was never produced. Nor did Defendants produce any documents relating to

the Department’s faculty interviews. Three months after receiving Joshi’s email, Novielli was

expressly asked at her deposition whether Joshi had voiced any concerns about how women were

treated in the Department. Novielli responded, “I don’t recall.”

          Defendants filed for summary judgment a few months later. In their briefing, they argued

that Mammen’s discrimination claims should be dismissed, because she failed to produce

evidence supporting “an ‘objective and reasonable’ belief of gender disparity” within the

Department. Defendants’ motion was granted in part and denied and in part, and the case is

slated for trial later this year.

    II.      DISCUSSION

          Federal Rule of Civil Procedure 37(a) provides that “[o]n notice to other parties and all

affected persons, a party may move for an order compelling disclosure or discovery.” Fed. R.

Civ. P. 37(a). The Rule also provides that if the motion is granted, “the court must, after giving

an opportunity to be heard, require the party or deponent whose conduct necessitated the motion,

the party or attorney advising that conduct, or both to pay the movant’s reasonable expenses

incurred in making the motion, including attorney’s fees,” unless the nondisclosure “was




                                                   4
           Case 2:20-cv-00127-WB Document 68 Filed 08/26/21 Page 5 of 11




substantially justified” or where “other circumstances make an award of expenses unjust.” 1 Fed.

R. Civ. P. 37(a)(5)(A).

        “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). At

the discovery stage, relevance is liberally construed to “encompass any matter that bears on, or

that reasonably could lead to other matter that could bear on, any issue that is or may be in the

case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978). Rule 26(e) imposes an

affirmative obligation on the producing party to supplement its discovery responses “if the party

learns that in some material respect the disclosure or response is incomplete or incorrect, and if

the additional or corrective information has not otherwise been made known to the other parties

during the discovery process or in writing.” Fed. R. Civ. P. 26(e).

        In this case, Mammen made the following discovery requests:

        17. All documents that refer to, relate to, or evidence any charges, accusations or
        complaints (both formal and informal, internal or external) of sex discrimination
        made by any employee or former employee of Defendants from August 1, 2012
        through the present time.

        18. All documents that refer to, relate to, or evidence any investigation undertaken
        by Defendants (or someone on Defendants’ behalf or at Defendants’ request)
        regarding any charges, accusations or complaints (both formal and informal,
        internal or external) of sex discrimination made by any employee or former
        employee of Defendants from August 1, 2012 through the present time.

Defendants responded that “other than documents reflecting Plaintiff’s allegations, [they were]

not aware of any relevant and discoverable documents reflecting charges or complaints of gender

discrimination in the [Department] from 2015 to the present.” In responding to this motion,

Defendants reiterate this position. They argue that they were not required to produce Joshi’s



1
 The advisory committee notes to Rule 37 indicate that the “opportunity to be heard” requirement can be satisfied
by either written submissions or oral hearings. See Fed. R. Civ. P. advisory committee’s note.

                                                         5
          Case 2:20-cv-00127-WB Document 68 Filed 08/26/21 Page 6 of 11




email or any similar documents because the email “cannot be considered relevant to this instant

matter nor is it a ‘complaint of gender discrimination’ in any meaningful way.”

       Let’s cut to the chase: Defendants are wrong. Joshi’s email—and any similar

communications that Defendants may have in their possession—is responsive to the above

discovery requests and relevant to this matter, as are documents relating to the departmental

investigation provoked by that email. These documents should have been produced.

       Defendants’ arguments to the contrary are meritless. To the extent Defendants contend

that Joshi’s email does not constitute an “accusation” or “complaint,” the substance of the email

suggests otherwise. Indeed, Joshi is clearly complaining about something. Defendants argue,

however, that this “something” cannot reasonably be interpreted as gender discrimination. Given

its normal definition, “to discriminate” means “to make a difference in treatment or favor on a

basis other than individual merit.” Discriminate, Merriam-Webster, https://www.merriam-

webster.com/dictionary/discriminate. Consistent with its ordinary meaning, the Supreme Court

has defined “discrimination” as “being subjected to differential treatment.” See Jackson v.

Birmingham Bd. of Educ., 544 U.S. 167, 174 (2005); Olmstead v. L.C., 527 U.S. 581, 614 (1999)

(Kennedy, J., concurring) (the “normal definition of discrimination” is “differential treatment”).

Joshi does not use the word “discrimination” in her email; nevertheless, what she complains of is

discriminatory treatment.

       Joshi complains that the Department fails to give female employees credit for their work,

and instead allows male faculty to take credit for the work of female faculty. She contends that

this practice is the product of “bias,” and shares that it is having a negative effect on her

professional career. She complains that the Department is failing in its efforts to achieve gender

equity, that men have been given all the power in the Department at the expense of female



                                                  6
         Case 2:20-cv-00127-WB Document 68 Filed 08/26/21 Page 7 of 11




faculty. She suggests that she will be denied “equitable respect and promotion” due to her

gender. She complains that she has raised these concerns before, and the Department refuses to

act. She states that she expects her present concerns to be ignored, or to be told that “[she]

should be happy with what [she] get[s].” She suggests that she and other qualified female

faculty members are unable to succeed in the Department, while men advance. With fervency,

Joshi complains that men are being treated more favorably than women for non-merit-based

reasons, and that her professional career is suffering for it. What else could this email be, other

than a complaint of discrimination based on sex?

       Defendants cling to Joshi’s use of the word “microaggressions,” insisting that

microaggressions—defined as comments or actions that “subtly and often unconsciously . . .

express[] a prejudiced attitude toward a member of a marginalized group,” Microaggression,

Merriam-Webster, https://www.merriam-webster.com/dictionary/microaggression—do not

constitute discrimination under the law. But there is no need to explore the distinction between

“microaggressions” and overt discrimination here. Joshi expressly complains that “bias is

running rampant in our department,” and notes that while she has complained to the Department

before about its failure to get women appropriate credit for their work, the Department “does

nothing.” The substance of the email describes Joshi’s belief that the Department is facilitating

or at least turning a blind eye to a practice where men are given credit for work (including the

work of female faculty) and women are not, resulting in male faculty advancing and female

faculty being left behind. This is, clearly, a complaint of differential treatment based on gender.

       Defendants themselves seem to recognize this. Nowhere in their briefing do they state

that Joshi did not complain of differential treatment. Rather, they state that Joshi did not

complain of gender discrimination in any “legally identifiable” way; that her concerns cannot



                                                 7
         Case 2:20-cv-00127-WB Document 68 Filed 08/26/21 Page 8 of 11




“be elevated to a claim of ‘discrimination’” under Title VII; that the behavior she complains of

cannot be considered “‘discriminatory’ as a matter of law.” In other words, they complain that,

in their view, Joshi could not maintain a Title VII employment discrimination action based on

her email and the conduct described therein. They argue that Joshi’s email would not constitute

“protected activity” under Title VII, and that her “subjective[]” perceptions of unfavorable

treatment are speculative and unsupported—in other words, that the Department’s differential

treatment of men and women is all in her head. Defendants employed a similar strategy on

summary judgment, arguing that just because Mammen individually perceived discriminatory

treatment within the Department did not make it so. Here, however, we are not litigating

whether Joshi could succeed on an employment discrimination claim against Defendants. The

question is whether Joshi’s email constitutes a complaint or accusation of sex discrimination, not

whether Defendants understood her complaint to be legitimate or actionable under Title VII.

       To the extent Defendants contend that Joshi’s email “is not relevant to any issue in the

instant matter,” this argument is also unavailing. Again, relevant matter “encompass[es] any

matter that bears on, or that reasonably could lead to other matter that could bear on, any issue

that is or may be in the case.” Oppenheimer, 437 U.S. at 351. Joshi’s complaint that the

Department is failing in efforts at gender equity; that men are being allowed to take credit for her

work to her professional detriment; and that she expects retaliation for speaking up is clearly

relevant to the present dispute. To take just one example: Defendants argued in their summary

judgment motion that their reason for terminating Mammen—that she was “unhappy”—was not

pretext for unlawful discrimination. According to Defendants, what they meant when they said

Mammen was “not happy” was that her career goals were incompatible with Defendants’

universally-applied structures. Joshi’s email, however, indicates that Defendants may in fact



                                                 8
          Case 2:20-cv-00127-WB Document 68 Filed 08/26/21 Page 9 of 11




equate a female faculty member’s “happiness” with her readiness to concede to unfair treatment.

Mammen, in building her case, was entitled to explore this and any similar evidence Defendants

may have withheld. See, e.g., Aman v. Cort Furniture Rental Corp., 85 F.3d 1074, 1082 (3d Cir.

1996) (“Courts today must be increasingly vigilant in their efforts to ensure that prohibited

discrimination is not approved under the auspices of legitimate conduct, and ‘a plaintiff’s ability

to prove discrimination indirectly, circumstantially, must not be crippled . . . because of crabbed

notions of relevance . . . .’” ).

        With respect to documents related to the departmental interviews conducted in the wake

of Joshi’s email, Defendants deny that these interviews constituted an “investigation . . .

regarding any charges, accusations or complaints (both formal and informal, internal or external)

of sex discrimination.” Instead, they characterize these interviews as a “survey of employee

satisfaction by an employer following an employee’s criticism.” But they acknowledge that the

interviews were prompted by Joshi’s “criticism” and “observations of disparities,” and the only

“disparity” criticized in her email is the alleged unfair treatment of women within the

Department. Moreover, Defendants expressly note that some of the interviewees “opined that

gender appeared to play a role in how decisions were made in the Department.”

        Defendants contend that a finding in Mammen’s favor will “open a ‘Pandora’s box’ in

fundamentally expanding the type of behavior considered to be ‘discriminatory’ as a matter of

law.” This language gives pause: Pandora was, by Hesiod, the first woman, created by Zeus as

punishment for Prometheus giving fire to mankind. Men lived harmoniously with the gods prior

to her creation, or so the story goes. Then Pandora arrives with a large jar that she’s told never to

open. But curiosity gets the better of her: She opens the jar, and all evils and miseries are

unleashed into the world.



                                                 9
         Case 2:20-cv-00127-WB Document 68 Filed 08/26/21 Page 10 of 11




       Of course, Defendants are the masters of their own prose and so can be excused for the

tone-deaf idiom. What cannot be excused—in this discovery context, at least—is their refusal to

produce documents relevant to Mammen’s discrimination claims. Under the well-established

rules governing the discovery process, Mammen is entitled to the broad discovery of any

nonprivileged documents relevant to her claims and proportional to the case. See Fed. R. Civ. P.

26(b)(1). Defendants do not suggest that Mammen’s document requests are not proportional to

the suit. See id. (proportionality determined by considering factors such as “the parties’ relative

access to relevant information” and “whether the burden or expense of the proposed discovery

outweighs its likely benefit”). Complaints of gender discrimination within the Department, such

as Joshi’s email, are relevant to the subject matter of this Title VII litigation and should have

been produced.

       Defendants will therefore be ordered to produce all documents responsive to the above

discovery requests. And because the documents presently sought by Mammen were clearly

relevant to the instant matter, Defendants’ nondisclosure was substantially unjustified, and they

will be required to reimburse Mammen for her reasonable expenses and attorneys’ fees incurred

in making this motion. See In re Atomica Design Grp., Inc., 591 B.R. 217, 234 (Bankr. E.D. Pa.

2018) (“Where withheld documents are clearly relevant and discoverable, parties are not

substantially justified in failing to disclose them.”); see also Johnson v. Fed. Express Corp.,

2014 WL 65761, at *1 (M.D. Pa. Jan. 8, 2014) (“Substantial justification for the failure to make

a required disclosure means ‘justification to a degree that could satisfy a reasonable person that

parties could differ as to whether the party was required to comply with the disclosure

request.’”). Mammen will be permitted to move for further relief upon her receipt and review of

the documents proffered by Defendants.



                                                 10
       Case 2:20-cv-00127-WB Document 68 Filed 08/26/21 Page 11 of 11




      An appropriate order follows.

August 26, 2021                            BY THE COURT:


                                           /s/Wendy Beetlestone, J.

                                           _______________________________
                                           WENDY BEETLESTONE, J.




                                      11
